—Order, Supreme Court, New York County (Stuart Cohen, J.), entered on or about October 20, 1995, which granted respondent’s motion to dismiss petitioner’s Freedom of Information Law (FOIL) application challenging respondent’s denial of access to DD5 reports and a police officer’s memo book, unanimously affirmed, without costs.
We adhere to our decision in Matter of Scott v Chief Med. Examiner of City of N. Y. (179 AD2d 443, lv denied 79 NY2d 758, cert denied 506 US 891) that DD5 reports and police officer memo books are exempt from FOIL disclosure (see, also, Matter of Johnson v New York City Police Dept., 220 AD2d 320; Matter of Gould v New York City Police Dept., 223 AD2d 468). We decline to follow Mitchell v Slade (173 AD2d 226, lv denied 78 NY2d 863) and Matter of Laureano v Grimes (179 AD2d 602) to the contrary. Concur—Murphy, P. J., Sullivan, Rosenberger, Rubin and Nardelli, JJ.